DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-10, drawn to a method of making an acute respiratory virus classifier.
Group 2, claims 11, 14, 16-26, 37, and 38, drawn to a method for determining an etiology of an acute respiratory illness in a subject using classifier.
Group 3- claims 27, drawn to an acute respiratory virus classifier (product)
Group 4, claim 28, drawn to a method for treating subject.
Group 5, claim 32-36, drawn to a system.
Group 6- claim 43, a kit to make the product of group of group 5
Group 7, claim 42, drawn to a method for determining antibacterial treatment using the viral classifier, a second method to use the classifier.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

SPECIAL TECHNICAL FEATURE
Group 1 has the special technical feature of generating a viral ARI classifier and a non-infectious ARI classifier which is not required in any of Groups 2-7.
Group 3 has the special technical feature of presence or calculating an etiology probability for a viral ARI based on normalized gene expression levels and a classifier which is not required in any of Groups 1, 5, and 6. It does not have unity with the method because it can be used in the method of Groups 2, 4, and 7. Each of 2, 4, and 7 are different methods that have different steps and results. 
Group 3 has the special technical feature of a product for determining etiology which is not required in any of Groups 1, 2 and 4-7.
Group 4 has the special technical feature of treating a subject which is not required in any of Groups 1-3, and 5-7.
COMMON TECHNICAL FEATURES
Groups 1-5 share the common technical feature of obtaining a biological sample from a subject and measuring gene expression levels of a set of genes.
The methods of Groups 3 and 4 are recited as including a determination made according to the method of Group 2 (claim 11), as such Groups 1, 2, 3 and 4-7 share the common technical feature of obtaining a biological sample from a subject and measuring gene expression levels of a set of genes.
However, said common technical feature does not represent a contribution over the prior art and is anticipated by US 8,821,876 to Geoffrey who teaches assays for identifying genomic markers of infectious diseases, and methods for diagnosing the underlying etiology of infectious disease including acute respiratory infections (ARI) (Abstract;  col. 1, lines 20-25).
As such the common technical feature was known in the art at the time of the invention and, the inventions of Group 1-7 lack unity with each other.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           /Shanon A. Foley/Primary Examiner, Art Unit 1648